DETAILED ACTION

Claims 1-11, and 14-21 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 08-14-2019; 10-26-2020; 09-28-2021 were considered. 

Allowable Subject Matter

Claims 3, 4, 5, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US 10152463 B1) in view of Ma et al. (US 20140286166 A1)

With respect to claim 1, Sham teaches sending a page access request to a server, downloading page content returned by the server, and acquiring page content download information, (i.e., col. 8, last paragraph – col. 9 first paragraph teaches sending a content request, receiving content, script and execution profile). Sham teaches parsing out a loading optimization script and address information of one or more to-be- loaded page elements from the page content, (i.e., col. 9 first paragraph teaches compiling the script at the client device or parsing col. 1, lines 17-31 teaches urls or addresses). Sham teaches running the loading optimization script, (i.e., col. 9 first paragraph teaches executing script). Sham teaches and loading the one or more to-be-loaded page elements according to the address information of the one or more to-be-loaded page elements, (i.e., col. 8, lines 45-59 teaches rendering the page).  Sham discloses the claimed subject matter as discussed above except acquiring a current loading quality parameter for the one or more to-be-loaded page elements according to the page content download information; and the current loading quality parameter.
 However, Ma teaches acquiring a current loading quality parameter for the one or more to-be-loaded page elements according to the page content download information; and the current loading quality parameter, (i.e., section 0028 teaches a picture load quality parameter) in order to provide methods and devices for loading read content (abstract).  Therefore, based on Sham in view of Ma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ma to the system of Sham in order to provide methods and devices for loading read content.
 
With respect to claim 9, Sham teaches wherein the one or more to-be-loaded page elements include an image, (i.e., col. 1, second paragraph teaches images).

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US 10152463 B1) in view of Ma et al. (US 20140286166 A1) in view of Janakiraman et al. (US 20160350405 A1).

With respect to claim 2, Ma further teaches the current loading quality parameter, (i.e., section 0028 teaches a picture load quality parameter). Ma teaches the updated current loading quality parameter, (i.e., section 0048 teaches determining the loading conditions based on quality parameter changes or updates).  Sham and Ma discloses the claimed subject matter as discussed above except wherein the one or more to-be-loaded page elements include one or more to-be-loaded page elements in a visible area and one or more to-be-loaded page elements outside the visible area;  and loading the one or more to-be-loaded page elements according to the address information of the one or more to-be- loaded page elements; the current loading quality parameter further includes: loading the one or more to-be-loaded page elements in the visible area according to address information of the one or more to-be-loaded page elements in the visible area; acquiring response information of the one or more to-be- loaded page elements in the visible area Janakiraman teaches wherein the one or more to-be-loaded page elements include one or more to-be-loaded page elements in a visible area and one or more to-be-loaded page elements outside the visible area, (i.e., section 0054 teaches visible and outside visible areas). Janakiraman teaches and loading the one or more to-be-loaded page elements according to the address information of the one or more to-be- loaded page elements, (i.e., section 0054 teaches elements have links or addresses; section 0055 teaches addresses). Janakiraman teaches the current loading quality parameter further includes: loading the one or more to-be-loaded page elements in the visible area according to address information of the one or more to-be-loaded page elements in the visible area, (i.e., section 0054 teaches visible and outside visible areas; elements have links or addresses and loading elements; section 0055 teaches addresses). Janakiraman teaches loading the one or more to-be-loaded page elements outside the visible area according to address information of the one or more to-be-loaded page elements outside the visible area, (i.e., section 0054 teaches visible and outside visible areas; elements have links or addresses and loading elements; section 0055 teaches addresses).  Janakiraman teaches acquiring response information of the one or more to-be- loaded page elements in the visible area, (i.e., section 0024 teaches users responses to advertisings or recommendations or loaded elements in the visible area) in order to facilitate access to pages(abstract).  Therefore, based on Sham in view of Ma in view of Janakiraman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Janakiraman to the system of Sham and Ma in order to provide methods and devices for loading read content.

With respect to claim 14 the limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (US 10152463 B1) in view of Ma et al. (US 20140286166 A1) in view of Melamed et al. (US 20040128346 A1).

With respect to claim 6, Sham, and Ma discloses the claimed subject matter as discussed above except determining, according to the address information of the to-be-loaded page element, whether a same page element is cached on the terminal; if a same page element is cached on the terminal, determining whether a loading quality parameter of the same page element is greater than or equal to the current loading quality parameter; loading the same page element cached on the terminal if the loading quality parameter of the page element is greater than or equal to the current loading quality parameter; if the loading quality parameter of the page element is less than the current loading quality parameter, or the same page element is not cached on the terminal, loading the to-be- loaded page element according to the address information of the to-be-loaded page element and the current loading quality parameter.  However Melamed teaches determining, according to the address information of the to-be-loaded page element, whether a same page element is cached on the terminal; if a same page element is cached on the terminal, determining whether a loading quality parameter of the same page element is greater than or equal to the current loading quality parameter, (i.e., section 0014 teaches caching; section 0018 teaches quality parameter; section 0019 teaches local cache ). Melamed teaches loading the same page element cached on the terminal if the loading quality parameter of the page element is greater than or equal to the current loading quality parameter, (i.e., section 0014 teaches caching; section 0018 teaches quality parameter; section 0019 teaches local cache). Melamed teaches if the loading quality parameter of the page element is less than the current loading quality parameter, or the same page element is not cached on the terminal, loading the to-be- loaded page element according to the address information of the to-be-loaded page element and the current loading quality parameter, (i.e., section 0014 teaches caching; section 0018 teaches quality parameter; section 0019 teaches local cache) in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page (abstract).  Therefore, based on Sham in view of Ma in view of Melamed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Melamed to the system of Sham, and Ma in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page.

With respect to claim 7, Sham, Sham and Ma and discloses the claimed subject matter as discussed above except caching the loaded one or more to-be-loaded page elements and the current loading quality parameter.  However Melamed teaches caching the loaded one or more to-be-loaded page elements and the current loading quality parameter, (i.e., section 0014 teaches caching; section 0018 teaches quality parameter; section 0019 teaches local cache) in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page (abstract).  Therefore, based on Sham in view of Ma in view of Melamed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Melamed to the system of Sham, and Ma in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page.

With respect to claim 8, Sham, Ma and Janakiraman discloses the claimed subject matter as discussed above except calculating a current network bandwidth according to the page content download information; and acquiring a loading quality parameter corresponding to the current network bandwidth as the current loading quality parameter for the one or more to-be-loaded page elements.  However Melamed teaches calculating a current network bandwidth according to the page content download information; and acquiring a loading quality parameter corresponding to the current network bandwidth as the current loading quality parameter for the one or more to-be-loaded page elements, (i.e., section 0025 teaches bandwidth optimization) in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page (abstract).  Therefore, based on Sham in view of Ma in view of Melamed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Melamed to the system of Sham, and Ma in order to adapt, in real time, according to the number of requests to each page and the actual update frequency of the page.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447